Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 8, 2018

                                       No. 04-18-00561-CV

                            IN RE L.E.A. AND A.G.A., CHILDREN,

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02472
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
         Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, , 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.); see also
In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21,
2003, no pet.) (mem. op.) (applying Anders procedure in appeal from termination of parental
rights).

        If the appellant desires to request the appellate record, he must file the motion requesting
the record within ten days from the date of this order. If appellant desires to file a pro se brief,
he must do so within twenty days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1.
If the appellant files a pro se brief, the State may file a responsive brief no later than twenty days
after the date the appellant’s pro se brief is filed in this court. It is further ORDERED that the
motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further
order of the court.
                                                         _________________________________
                                                         Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court